Citation Nr: 1310695	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  08-13 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for medical expenses incurred in connection with treatment provided to the Veteran by Tallahassee Memorial Hospital on September 8, 2007.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida that denied a claim for payment or reimbursement of medical expenses incurred in connection with treatment provided to the Veteran by Tallahassee Memorial Hospital on September 8, 2007.

In March 2010 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the VA Regional Office (RO) in St. Petersburg, Florida ("Travel Board" hearing).  A transcript of his testimony is associated with the claims file.

The Board has remanded the claim back to the Originating Agency on several previous occasions, most recently in June 2012.  The Originating Agency has completed the actions required by the Board's remand, and the file has now been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The Veteran has a permanent and total rating due to service-connected disability.

2.  Medical treatment provided to the Veteran at Tallahassee Memorial Hospital on September 8, 2007, was not rendered for a medical emergency of such nature that delay would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical expenses arising from treatment provided to the Veteran by Tallahassee Memorial Hospital on September 8, 2007, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.121, 17.1002 (2012).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

There is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

The claim on appeal was filed in October 2007 by Tallahassee Memorial Hospital as claimant; the appeal has been pursued by the Veteran.  In a letter dated in June 2010 the Veteran was provided with the full text of the Mental Health Improvements Act of 2008, which defines the "prudent layperson" standard when processing non-VA emergency care claims.  Also in June 2010, he was provided the reasons for denial of the claim in a Supplemental Statement of the Case.  

The Veteran has been afforded a hearing before the Board during which he presented oral argument in support of his claim.  

The Veteran has been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal, and all relevant medical records - in this case, the records from Tallahassee Memorial Hospital documenting the medical treatment for the period under contention - have been obtained.  

The Veteran's representative asserts the Veteran's records are incomplete in that the treatment records on file pertain to the removal of sutures, whereas the Veteran is purportedly claiming the medical expenses for emergency treatment of his open wounds.  The Board disagrees.  As discussed below, documents received since the Board's last remand show that VA in fact paid for emergency medical treatment on September 3, 2007, that was associated with the Veteran's initial injury with open wounds.  The claim on appeal specifically requests payment or reimbursement for treatment provided on September 8, 2007, and the appropriate treatment records relevant to that date of service are on file.  Treatment records from a different date of service, pertaining to treatment for which payment or reimbursement has not been claimed, are not relevant to resolution of the appeal before the Board.

For the reasons set forth above, no further notification or assistance is necessary, and the Veteran is not prejudiced by adjudication of his claim at this time.  

Legal Principles

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  38 U.S.C.A. § 1728(a).

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously  authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would  have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for  use after the emergency condition is stabilized and the patient is discharged) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of failure by the veteran or the provider to comply with the provisions of that health-plan contract; e.g., failure to submit a bill or medical records within specified time limits of failure to exhaust appeals of the denial of payment);

(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

The action by the VAMC was based on the clear meaning of 38 U.S.C.A. § 1725 (2002) at the time.  Since that action, Congress has significantly amended 38 U.S.C.A. § 1725 effective from February 1, 2010.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended Regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended Regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).  However, in the present case the Veteran does not have a third-party payer, so the amendments to the regulation are not applicable.   
Analysis

The Veteran is service-connected for posttraumatic stress disorder (PTSD) and for macular degeneration.  He has a 100 percent permanent and total rating for PTSD, so 38 U.S.C.A. § 1728(a)(2)(C) as cited above applies in this case.

The Veteran was treated at the Bixler Emergency Center of Tallahassee Memorial Hospital on September 8, 2007.  The Fee Basis Unit of the North Florida/South Georgia Veterans Healthcare System has determined that the service was not pre-authorized by VA, and the Veteran has not contended that the service was pre-authorized.

Treatment records from Tallahassee Memorial Hospital relating to September 8, 2007, include an explanation of benefits (EOB) and emergency room records.  As reason for visit, the cover sheet states simply, "take out stitches." The treatment records do not indicate treatment for acute trauma, as there is no indication of wound debridement or suturing and no indication the Veteran was under any distress at the time of treatment.  The charge sheet characterizes the treatment as "ED [emergency department] visit, brief," which is consistent with simple suture removal.  

The Originating Agency, which is the Gainesville VAMC, has denied reimbursement based on a determination that an emergency medical situation did not exist, in that care and services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health; thus, the requirement articulated in 38 U.S.C.A. § 1728(a)(1) was not met.  

In his appeal the Veteran has argued that the initial treatment of his facial laceration was an emergency situation to a reasonable person, due to the loss of blood and the possible loss of sight in his eye.  He also testified to that affect before the Board, and he submitted photographs of his facial lacerations at the time of his initial injury.  In his testimony, the Veteran asserted that his original injury had occurred on the claimed date (September 8, 2007), and that since the nearest VA facility was approximately 130 miles away he went to Tallahassee Memorial Hospital.  The stitches were removed about a week later, but he did not remember whether the stitches were removed at Tallahassee Memorial Hospital or a different facility.

On remand from the Board, the Originating Agency produced Fee Basis records relating to treatment by Tallahassee Memorial Hospital on September 3, 2007, for treatment of open wounds and multiple sites, uncomplicated.  Per this document, payment was approved, and VA paid for emergency treatment as well as ambulance fees.  It accordingly appears that VA in fact paid for the Veteran's medical charges related to his original injury.  The Veteran may not be aware that VA paid the initial charges, since the service would have been billed to VA directly by the providing hospital without the Veteran being involved unless payment was denied by VA (as is the case in the claim on appeal).  

The record clearly shows that the medical treatment provided to the Veteran on September 8, 2007, consisted of removing stitches.  Per the Veteran's testimony before the Board, by the time his stitches were removed the sutures inside his mouth had dissolved, and he could probably have removed the sutures outside his mouth by himself.  The Board finds that a prudent layperson would not have reasonably expected that delay in removing the stitches would have been hazardous to life or health.  Accordingly, although the claimed treatment was performed in an emergency room, the treatment was not in response to an "emergency" per the criteria of 38 U.S.C.A. § 1728(a) as defined by 38 C.F.R. § 17.120(b).  

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 may qualify for reimbursement under the Millennium Bill Act, but the criteria for "emergency care" under that act as defined in C.F.R. § 17.1002(b) are identical to those of 38 C.F.R. § 17.120(b).  The services provided to the Veteran on the date in question do not constitute an emergency under either 38 U.S.C.A. § 1728 or the Millennium Bill Act, and therefore do not qualify for payment or reimbursement under either statute.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Addressing the lay evidence offered by the Veteran, in the form of his testimony before the Board and his correspondence to VA, the Board finds the Veteran is clearly confused about the treatment date on appeal.  The lay evidence offered by the Veteran has been presented to show that his initial injuries were an emergency, but as noted above those injuries occurred on an earlier date and were paid by VA.  Nothing in the lay evidence offered by the Veteran argues or shows that removal of sutures on the date claimed, which is five days after the initial injury, was an emergency under the provisions of  38 C.F.R. § 17.1002(b).  

To qualify for reimbursement under either 38 U.S.C.A. § 1728 or the Millennium Bill Act, all the enumerated conditions must be met.  As the treatment was not for an emergency, the question of whether VA facilities were or were not reasonably available at the time of service is rendered moot.

Accordingly, based on review of the evidence of record, the Board finds that payment or reimbursement of the claimed emergency medical expenses is not warranted.


ORDER

Entitlement to payment of or reimbursement for medical expenses incurred in connection with treatment provided to the Veteran by Tallahassee Memorial Hospital on September 8, 2007 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


